 
EXHIBIT 10.2


EXECUTION VERSION


BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated
as of October 21, 2010, is made and entered into by and between  PREMIERE
CONFERENCING (CANADA) LIMITED, a company formed under the laws of Canada
(“Canada Holdco”), and EASYLINK SERVICES INTERNATIONAL CORPORATION, a Delaware
corporation (“Buyer”).  Capitalized terms used herein and not otherwise defined
shall have the respective meanings ascribed to such terms in the Purchase
Agreement (as defined below).


WHEREAS, in accordance with the terms and conditions of that certain Securities
and Asset Purchase Agreement, dated as of October 21, 2010 (the “Purchase
Agreement”), by and among Buyer, Premiere Global Services, Inc., Xpedite Systems
Holdings (UK) Limited, Canada Holdco and Xpedite Systems, LLC, Canada Holdco
desires to sell, transfer, convey and assign to Buyer, and Buyer desires to
purchase from Canada Holdco, the Assets as set forth herein; and


WHEREAS, in accordance with the terms and conditions of the Purchase Agreement,
Canada Holdco desires to assign to Buyer, and Buyer desires to assume, certain
of the liabilities and obligations of Canada Holdco as set forth herein;


NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual promises,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:


1.           Bill of Sale.  Subject to the terms and conditions set forth in the
Purchase Agreement, Canada Holdco hereby sells, transfers, conveys and assigns
to Buyer, its successors and assigns, effective as of the date hereof, to have
and to hold forever, free and clear of all Encumbrances (except as set forth in
the Purchase Agreement), all of Canada Holdco’s rights, title and interests in
and to the Assets.  Nothing in this Agreement shall be construed as Canada
Holdco’s assignment of its rights, title and interests in and to any asset other
than the Assets.


2.           Assignment and Assumption.  Subject to the terms and conditions set
forth in the Purchase Agreement, Canada Holdco hereby assigns and delegates to
Buyer, and Buyer assumes, all of Canada Holdco’s duties and obligations arising
under or related to the Assets and Buyer agrees to pay, perform and discharge,
as and when due, all of the obligations of Canada Holdco arising under or
related to the Assets, in accordance with their respective terms.  Nothing in
this Agreement shall be construed as Buyer’s assumption of any of Canada
Holdco’s liabilities or obligations with respect to any assets other than the
Assets.
 

--------------------------------------------------------------------------------


 
3.           Purchase Agreement.  This Agreement is executed and delivered under
and pursuant to Section 7.01(j) of the Purchase Agreement.  Notwithstanding any
other provision of this Agreement, nothing contained herein shall in any way
supersede, modify, replace, amend, change, rescind, waive or otherwise affect
any of the provisions of the Purchase Agreement, including, without limitation,
the representations, warranties, covenants and agreements of any of the parties
thereto.
 
4.           Further Assurances.  Upon the reasonable request of the other
party, each party hereto agrees to take any and all further actions, including,
without limitation, the execution of certificates, documents or instruments,
necessary or appropriate to give effect to the terms and conditions set forth in
this Agreement.


5.           Binding Effect.  This Agreement shall be binding upon and shall
inure to the benefit of the respective successors and assigns of Canada Holdco
and Buyer.


6.           Counterparts; Fax Signatures.  This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute the same instrument.  Any signature page
of any such counterpart, or any electronic facsimile thereof, may be attached or
appended to any other counterpart to complete a fully executed counterpart of
this Agreement, and any telecopy or other facsimile transmission of any
signature shall be deemed an original and shall bind such party.


7.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Georgia without regard to the
conflict of laws provisions thereof.


[SIGNATURE PAGE FOLLOWS]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused their respective duly authorized
representatives to execute this Agreement effective as of the day and year first
above written.


CANADA HOLDCO:
 
PREMIERE CONFERENCING (CANADA) LIMITED
 
By:
/s/ Scott Askins Leonard
Name: Scott Askins Leonard
Title: SVP – Legal and General Counsel
 
BUYER:
 
EASYLINK SERVICES INTERNATIONAL
CORPORATION
 
By:
/s/ Thomas J. Stallings
Name: Thomas J. Stallings
Title: Chief Executive Officer

 
[SIGNATURE PAGE TO BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT]
 

--------------------------------------------------------------------------------


 